COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-09-253-CV

MARY SEALS CHAPMAN, INDIVIDUALLY,                                     APPELLANTS
AND EBONY JACKSON AS NEXT FRIEND
OF MADISYN MCGLOTHIN, MINOR CHILD

                                           V.

J.C. PENNEY CORPORATION, INC.                                             APPELLEE

                                        ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------

      W e have considered “Appellants’ Motion To Dismiss And W ithdraw Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                     PER CURIAM

PANEL: W ALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 11, 2010




      1
           See Tex. R. App. P. 47.4.